Per Curiam.
—The plaintiff in error brought an action of assumpsit against the defendant in error in the circuit court for Jackson county. A trial was had which resulted in a verdict in favor of the defendant. Thereupon the following judgment was entered:
“We, the jury, find for the defendant, L. H: Henderson, foreman;” whereupon it was considered by the court and it was the judgment of the court that the defendant, Allen H. Bush, do have and recover of and from the plaintiff, J. S. McGeachy, his cost by him expended herein, which cost are taxed in the sum of twenty-nine and 81-100 dollars, be levied of the goods and chattels, lands and tenements of the said plaintiff, and to the defendant rendered, and that execution do issue therefor.” A writ of error thereto was sued out from this court.
This is not such a final judgment as' will support a *341writ of error, being a judgment for costs alone, as has been repeatedly adjudicated by this court. See Hall v. Patterson, 45 Fla. 353, 33 South. Rep. 982; Morrison v. McCaskill, 46 Fla. 233, 35 South. Rep. 877, and authorities there cited; Birmingham Trust & Savings Co. v. Jackson county Mill Co., 46 Fla. 236, 35 South. Rep. 877; Flaynes v. Bramlett, 46 Fla. 348, 35 South. Rep. 3; Cobb v. County of Santa Rosa, 47 Fla. 135, 36 South. Rep. 172; Gray v. Mann, 47 Fla. 162, 37 South. Rep. 161; Dexter v. Seaboard Air Line R. Co., 52 Fla. 250, 42 South. Rep. 695.
It follows that the writ of error must be dismissed at the cost of the plaintiff in error.
Shackleford, C. J., and Cockrell and Whitfield, jj-, concur; • •
Taylor, Hocker, and Parkhill, JJ., concur in the opinion.